El Juez Peesidente Señor del Toro,
emitió la opinión del tribunal.
La parte apelada solicitó la desestimación del recurso por no haber archivado la parte apelante en tiempo la ex-posición del caso. Se opuso la parte apelante acompañando a su oposición una certificación creditiva de haberse apro-bado por el juez la dicha exposición. Y la corte, por reso-lución de 6 de diciembre actual, declaró no haber lugar a la desestimación solicitada.
Se pide ahora a la corte que reconsidere su resolución de 6 de diciembre por basarse en un error de hecho consis-tente en dar por establecido que la exposición enmendada se archivó dentro de la prórroga concedida por el juez de distrito, cuando es lo cierto que al archivarse el expresado documento ya había vencido el término concedido por el juez.
Tiene razón la parte apelada en cuanto a la “exposi-ción enmendada”, pero como de los autos resulta que la exposición original fue archivada en tiempo y dicha expo-sición y las enmiendas propuestas formaban parte del ré-cord como sostiene el juez de distrito en su resolución de 15 de noviembre último, la cuestión se reduce a estudiar y resolver si pudo o nó dicho juez admitir y aprobar el nuevo documento contentivo de la exposición tal como fué enmen-dada después de vencido el plazo que el mismo concediera para ello.
A nuestro juicio el juez tenía discreción para actuar en la forma en que lo hizo. No se trata de un término ju-risdiccional. Todos los procedimientos se habían desarro-*64liado de acuerdo con la ley. Sólo faltaba rehacer un do* cimiento ajustándolo a las enmiendas introducidas en efe mismo. El 14 de octubre de 1926 se concedió a la parte' que archivó el documento original diez días para que lo re-hiciera. Poco después de vencido el término, el documento-enmendado se presentó y el juez no por inadvertencia sino* consignando los hechos en su. resolución, decidió admitirlo* y así lo hizo por orden de 15 de noviembre de 1926. La ac-tuación del juez implica si no la prórroga del término con-cedido por ser técnicamente imposible, la concesión de xm. nuevo término sin que las circunstancias demuestren abuso» alguno de discreción.
Siendo ello así, habiéndose archivado definitivamente una exposición del caso que fue aprobada el 15 de noviembre úl-timo, no ha vencido aún el término para radicar la trans-cripción en esta Corte Suprema y no procede, por t'anto, Im desestimación del recurso.
El juez Asociado Sr. Hutchison no tomó parte en la. resolución de este caso.